DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  original claims 16 and 17 are mis-numbered since there are two claims that are numbered as claim 16.  The claims, if numbered correctly should end with claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims is drawn to a method of using the compound of formula (I) as define in claim 7 as a perfuming ingredient; however, the claim does not set forth any positive method steps attributable to the claimed method, thereby results in the improper claiming of a statutory method claim.  Without any positive method steps, the instant claim to a method of use is rendered indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 8-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naegeli (US 3,963,675).
The instant claims are drawn to a compound of formula (I), a method to confer, enhance, improve, or modify the odor properties of a perfume composition or article by adding a compound of formula (I), and a perfumed consumer product comprising a compound of formula (I).
Naegeli teaches a cyclopentene compound of formula (I), specifically a compound of formula (Ia). The compounds taught by Naegeli may be used as odorants for the manufacture of odor compositions such as perfumes and perfume bases for perfuming technical and cosmetic products, e.g. detergents, aerosols, soaps, creams, lotions etc.  The compounds may also be used in a method for imparting an odor to materials by applying thereto or incorporating therein (col. 2, lines 25-35; col. 4, line 62 to col. 5, lines 14).
The difference between the compound of the present invention and the cyclopentene compound(s) taught by Naegli is that the compound taught by the reference comprises a methyl group at the 2-positon of the cyclopentene ring, while in the instant compound(s), the methyl group is at the 3-position. 
The examiner contends that this is not a patentable distinction absent some unexpected result of properties afforded by selecting a compound as claimed with a methyl group at the 3-position of the cyclopentene ring.  It has long been held that compounds that differ only in the placement of substituents in a ring are not novel absent unexpected results.  In re Jones, 162 F.2d 638, 74 USPQ 152 (C.C.P.A. 1947).
The instant claims are therefore rendered obvious over the Naegli reference.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-6, 14, and 15 are drawn to a method for preparing a cyclopentene compound of formula (I) that is not taught or suggested by prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 are drawn to cyclic compounds useful as perfuming ingredients that read on the compound of instant formula (I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622